        Case 2:18-cv-00160-MO          Document 183        Filed 09/09/21   Page 1 of 3




J. Morgan Philpot (144811)
morgan@jmphilpot.com
JM PHILPOT LAW, PLLC
620 E 100 N
Alpine, UT 84004
(801) 891-4499
Attorney for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON



 D. JEANETTE FINICUM, et al.,                      Case No. 2:18-CV-00160-SU


         Plaintiffs,                               MOTION TO EXTEND TIME TO AMEND
                                                   COMPLAINT (Pursuant to Doc. No. 180)

 v.

 UNITED STATES OF AMERICA, et al.,


         Defendants.

       Plaintiffs, by and through counsel, J. Morgan Philpot, and John M. Pierce (PHV

Forthcoming) hereby file and serve this motion to extend time to amend the complaint pursuant

to the Court’s Opinion and Order of August 9, 2021. (Doc. 180).

       CERTIFICATION: In compliance with LR 7-1, the parties made a good faith effort

through e-mail communication to resolve this request and the state and county defendants cannot

stipulate to the extension of time because they object to a delay.

                                           OVERVIEW

       On August 9, 2021, this Court entered its Opinion and Order. Id.

       The Opinion and Order follows almost 3.5 years of case activity not including the other


Page 1 of 3 | Motion to Extend Time to Amend Complaint
        Case 2:18-cv-00160-MO           Document 183        Filed 09/09/21      Page 2 of 3




cases, trials, people and circumstances that make up a much larger and longer saga of events.

       Pursuant to the Opinion and Order, Plaintiffs were given until September 15, 2021 to

amend the Complaint.

                                          GOOD CAUSE

       Federal Rules of Civil Procedure Rule 6(b) allows for an extension of time before the

original time or its extension expires for good cause.

       Recently, Ms. Finicum retained new counsel to assist her present counsel, Mr. Philpot in

this matter. Prior to Mr. Pierce being able to get up to speed on the case and to begin the process

of amending the complaint, he was hospitalized on August 30, 2021. Mr. Pierce was held in the

hospital for 12 days due to his illness and did not return to work until Sept 7, 2021. Though Mr.

Pierce has returned, the doctors have placed him on a limited return and prescribed a prohibition

against Mr. Pierce resuming full time work until Monday Sept 13, 2021. (See attached noticed

filed in Mr. Pierce’s cases in DC). Mr. Pierce has still not had the time to review the file in its

entirety or to begin in the process of amending the complaint.

       On September 2, 2021, Mr. Philpot’s wife was admitted to the hospital for debilitating

pain and an emergency surgery. He is the father of five young children and has been caring for

his wife and children for the last week after her surgery. As a result, Mr. Philpot has been unable

to complete the amendment of the complaint.

       This small extension of time would cause no prejudice to the Defendants, but its denial

would cause significant prejudice to the Plaintiffs.

                                          CONCLUSION

       For the reasons argued above, the Plaintiffs’ motion should be granted, and Plaintiffs’

Page 2 of 3 | Motion to Extend Time to Amend Complaint
       Case 2:18-cv-00160-MO        Document 183         Filed 09/09/21   Page 3 of 3




newly amended complaint should now be due on October 15, 2021.




       DATED: September 7, 2021.


                                          /s/ J. Morgan Philpot
                                          J. Morgan Philpot, OSB #144811
                                          Attorney for Plaintiffs

                                          /s/ John M. Pierce
                                          John M. Pierce (PHV Forthcoming)
                                          Pierce Bainbridge P.C.




Page 3 of 3 | Motion to Extend Time to Amend Complaint
